DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 03/14/2022 has been entered and acknowledged by the Examiner.
Claims 1-12 are pending in the instant application.

Terminal Disclaimer
	Applicant’s filing of a timely approved Terminal Disclaimer has been acknowledged.
Double Patenting
	Applicant’s filing of a timely approved Terminal Disclaimer overcomes the previous rejections of claim 1-12 under non-statutory double patenting of claims 1-11 of US Patent No. 11,011,366. Those rejections are hereby withdrawn.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “the plasma discharge device comprising: an anode; a cathode, the cathode comprising: a silicon substrate, the silicon substrate having a top surface; a dielectric layer, the dielectric layer disposed on the top surface of the silicon substrate; at least one layer of graphene disposed on a top surface of the dielectric layer; a metal contact, the metal contact formed on a top surface of the graphene layer” including the remaining limitations.
	Claims 2-12 are allowable, at least, because of their dependencies on claim 1.
Examiner Note: No relevant references found.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879